DISSENTING OTINION
Bland and GarRETt, Judges:
We are unable to concur with the majority of our associates in the reasons which they assign for holding that the small tin and glass toy slot machines in controversy are not toys, and also can not concur in the finding that they are “other machines or parts thereof.”
*322The majority holds that they are not toys because the evidence in the case, which it says is not very satisfactory, is sufficient to establish that the articles were designed not only for the purpose of amusement but also “for the purpose of instilling in the child mind the value of money and the idea of thrift.” The majority opinion calls further attention to the fact that the machine is a container for candy bars and serves the purpose of “penny banks.” Since playing with the toy instills thrift into the mind of the child, and since it may be regarded as a penny bank, it is therefore, according to the majority view, not to be regarded as a toy.
Regardless of what may be said about penny banks not being toys, we can not agree that the fact that a lesson in thrift is drawn from playing with the slot machine at bar makes it any less a toy.
There are very few toys played with by children which do not impart some lesson or bring about some mental activity of the child which is profitable and helpful, but this, in our opinion, is the characteristic of most toys and is not a quality which should remove them from the toy category. A boy plays with blocks, or a miniature steel bridge in sections, and many other mechanical toys which are, unquestionably, toys, and in playing with them, develops a mechanical aptitude and acquires rudimentary principles of the mechanical arts and many other helpful mental evaluations too speculative and numerous to suggest here. Suffice it to say that all lessons instilled and the mental training acquired come from the playing with the toy. If benefits to the child mind, brought about by the playing with the toy, were to occasion the removal from the toy paragraph of all articles which occasioned such benefits, there would be few articles left in the paragraph. To our way of thinking, this is not a fair construction of the paragraph nor a fair application of the rule in the Illfelder case, which, in its precise definition of a toy, never purposed to deny toy classification to an article like the one at bar because of the fanciful reason that the improvement of the child mind was an “other purpose.”
In United States v. Meier & Frank Co., 5 Ct. Cust. Appls. 208, T. D. 34330, this court in holding certain embroidery sets used in kindergarten work to be toys under paragraph 431 of the act of 1909, rather than embroideries under paragraph 349 of the same act, stated as follows:
It is conceded that the articles in question are part of the usual equipment of kindergarten schools in this country. This fact, however, is not entitled to have a controlling effect upon the present case, for it can not be said that the use of an article in a kindergarten school would effectually prove that the article itself either is or is not a toy. It is certainly the case that some of the articles which are used in such schools are toys and that some are not, and in each case the essential character of the given article would remain the same regardless of such use. For example, it may safely be said that blocks bearing pictures or *323letters of the alphabet or other designs, intended for the amusement of children at play, are toys. The same articles, however, might also be used in kindergarten work for the combined amusement and instruction of small children and nevertheless retain their character as toys. In such a case the school would simply be making use of children’s games as means of combined amusement and instruction, and articles thus used would not be excluded from the accepted definition of toys as being “reasonably capable of use for some practical purpose other than the amusement of children.”
' * * * * * * *
The court is of the opinion that the sets in question are essentially toys, useful only for the amusement of children, whether with or without accompanying instruction, and in this view the decision of the board was correct and the same is affirmed. [Italics quoted.]
Furthermore, if the article is not a toy, we could not agree that it comes within the provisions for “all other machines or parts thereof.” Paragraph 372 is known as the machine paragraph and provides for steam engines and steam locomotives, sewing machines, cash registers, printing presses, lawn mowers, embroidering machines, machines for making lace curtains, etc., knitting, braiding, lace braiding, and insulating machines, cream separators, centrifugal machines, combined adding and typewriting machines, and all other machines and parts thereof. Surely Congress could not have contemplated that- this flimsy tin and glass toy, 6 by 3 inches in size., played with exclusively by children, should be regarded as a machine. It does not rise to the dignity of a machine. While technically it may be “a mechanical contrivance for utilizing, applying, or modifying energy or force or for the transmission of motion,” referred to in Simon, Buhler & Baumann v. United States, 8 Ct. Cust. Appls. 273, T. D. 37537, it certainly is not the kind of mechanical contrivance there under consideration nor is it reasonably-within the category of contrivances in the mind of the court when that decision was written. A toy jumping jack may utilize energy or force or transmit motion, and yet it is hardly a machine withm paragraph 372. The strict and technical letter of the decision is applied by the majority of the court with such force as to bring about an anomalous and incongruous result. Decisions should be followed to their exact letter only where the fácts are similar and the result obtained is not anomalous. Cohens v. Virginia, 6 Wheat. 264, 399; Brooks v. Marburg, 11 Wheat. 78, 90.
Recently in United States v. B. Illfelder & Co. and Louis Wolf & Co 17 C. C. P. A. 197, T. D. 43646, toy moving-picture machines were held to be toys. They were shown to be used by children exclusively. If it had been shown that playing with them improved the mind of the child, they should have been regarded as machines, under the majority viewpoint in the instant case. In our view of the case they were toys, and if there had been no toy paragraph they would not have been classifiable as machines, since childish playthings which *324“utilize energy or force,” if they are used for no other purpose than as playthings for children, are not the kind of machines Congress had in mind in the enactment of the machine paragraph.
In United States v. Wanamaker, 15 Ct. Cust. Appls. 310, T. D. 42485, this court held that “Congress intended that paragraph 1414 should include toys of every kind and character except those excluded from its operation by the express terms thereof,” and that toy steam engines, although they were engines in a sense, were included within the toy paragraph. No testimony is required to convince the judicial mind that playing with the engine would impart to the mind of the child a valuable knowledge of the fundamental principles of steam engineering. It would seem that the toy engine and the toy vending machine should receive the same tariff treatment.
Attention might be called to the fact that if the principle laid down in the majority opinion is adhered to in future classification and litigation, it is laying the fence down for the practical destruction of the toy paragraph, since it is evident that any clever mind can suggest a lesson which the child learns by playing with almost any toy.
We think the toy slot machine is not an engine, and if, for any reason, it could not be held to be a toy, its proper classification should have been controlled by its component material of chief value.